ACCEPTED
                                                                                     03-15-00201-CV
                                                                                             5601437
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 6/9/2015 1:10:39 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00201-CV
         _______________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS     AUSTIN, TEXAS
                         AT AUSTIN, TEXAS       6/9/2015 1:10:39 PM
                                                  JEFFREY D. KYLE
         _______________________________________        Clerk

       WAYNE NOVY, by and through his legal guardian Forrest Novy,
                                           Appellant,

                                            vs.

TEXAS HEALTH AND HUMAN SERVICES COMMISSION and KYLE JANEK, in his
official capacity as Executive Commissioner of the Texas Health and Human
                             Services Commission,
                                              Appellees.
          _______________________________________

           ON APPEAL FROM COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY
          ______________________________________

    APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE OPENING BRIEF

    Pursuant to Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure,

Appellant Wayne Novy (“Mr. Novy”), by and through his legal guardian

Forrest Novy, moves the Court in this unopposed motion for a thirty day ex-

tension of time to file his opening brief in this matter.

    1. Mr. Novy is appealing from the Order Granting Defendants’ Plea to

the Jurisdiction, signed on April 1, 2015, by the presiding judge of the Coun-

ty Court at Law No. 1, Travis County.



                                        1
    2. The current deadline for Mr. Novy to file his opening brief in this

appeal in July 8, 2015.

    3. Mr. Novy seeks a 30-day extension, until August 7, 2015, to file his

opening brief.

    4. The additional thirty days is needed because my wife and I had

planned to be away on vacation during the end-of-June/early July period

when the opening brief would be coming due. That, combined with the press

of other case-related business, would make it difficult to mee the current July

9 deadline. The requested additional time would allow preparation of a more

carefully researched brief that should prove more helpful to the Court.

    5. This is Mr. Novy’s first request for an extension of time to file his

opening brief.

    Based upon the foregoing matters, Mr. Novy urges the Court to grant

this unopposed motion and allow him thirty additional days—until August 7,

2015—to file his opening brief in this case.

                                   Respectfully submitted,


                                   __/s/ Renea Hicks______
                                   Renea Hicks
                                   State Bar No. 09580400
                                   LAW OFFICE OF MAX RENEA HICKS
                                   101 West 6th Street, Suite 504


                                       2
                                  Austin, Texas 78701-2934
                                  (512) 480-8231
                                  (512) 480-9105 fax
                                  rhicks@renea-hicks.com

                                  ATTORNEY FOR WAYNE NOVY


                        CERTIFICATE OF CONFERENCE

    I conferred by e-mail on June 9, 2015, with Eugene Clayborn, counsel for
Appellees, on whether his clients would oppose the extension requested in
this motion. By reply e-mail on the same day, he indicated that he would not
oppose the relief requested.

                              _/s/ Renea Hicks___________
                              Renea Hicks

                          CERTIFICATE OF SERVICE
    I hereby certify that a true and correct copy of this Appellant’s Unop-
posed Motion for Extension of Time to File Opening Brief has been served
through the electronic filing system on the following counsel of record for
the appellees on June 9, 2015:

Eugene A. Clayborn, Assistant Attorney General
Deputy Chief, Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
eugene.clayborn@texasattorneygeneral.gov.

                              _/s/ Renea Hicks___________
                              Renea Hicks




                                     3